 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KENNETH HILL, et al.,                             No. 2:18-cv-1108 TLN CKD P
12                      Plaintiff,
13          v.                                         FINDINGS AND RECOMMENDATIONS
14   SCOTT KERNAN, et al.,
15                      Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. By order filed February 5, 2019, the District Judge adopted the June 4, 2018

19   findings and recommendations dismissing the claims regarding plaintiff Hill with leave to amend,

20   and dismissing all other plaintiffs without prejudice to filing their own, individual complaints.

21   (ECF No. 26.) Plaintiff Hill was given thirty days to file an amended complaint and warned that

22   failure to file an amended complaint would result in dismissal of this action. (Id. at 5.) Plaintiff

23   requested and was granted two extensions of time to amend the complaint and warned that no

24   further extensions would be granted absent a showing of extraordinary circumstances. (ECF Nos.

25   29, 31.) The time for filing an amended complaint has now passed, and plaintiff has not filed an

26   amended complaint. However, he has filed a notice stating that he intends “to stand on the

27   allegations made in the complaint; including any objections made and motions filed.” (ECF No.

28   32.) In light of plaintiff’s decision to stand on the original complaint, it will be recommended that
                                                       1
 1   this action be dismissed for the reasons set forth in the June 4, 2018 screening order.

 2             Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed for the

 3   reasons set forth in the June 4, 2018 order and findings and recommendations (ECF No. 11).

 4             These findings and recommendations are submitted to the United States District Judge

 5   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days

 6   after being served with these findings and recommendations, plaintiff may file written objections

 7   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings

 8   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

 9   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153

10   (9th Cir. 1991).

11   Dated: June 5, 2019
                                                      _____________________________________
12
                                                      CAROLYN K. DELANEY
13                                                    UNITED STATES MAGISTRATE JUDGE

14

15   13:hill1108.dismiss.f&r

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
